No. 2--06--0369      Filed: 10-30-07
______________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                 ) Appeal from the Circuit Court
OF ILLINOIS,                            ) of De Kalb County.
                                        )
      Plaintiff-Appellee,               )
                                        )
v.                                      ) No. 04--CF--760
                                        )
BRANDY D. FELTON,                       ) Honorable
                                        ) Robbin J. Stuckert,
      Defendant-Appellant.              ) Judge, Presiding.
_________________________________________________________________________________

       JUSTICE O'MALLEY delivered the opinion of the court:

       Following a bench trial in the circuit court of De Kalb County, defendant, Brandy D. Felton,

was found guilty of obstructing justice (720 ILCS 5/31--4(a) (West 2004)) and was sentenced to a

two-year term of conditional discharge. Defendant argues on appeal that the State failed to prove

her guilt beyond a reasonable doubt. We affirm.

       Defendant was charged by a single-count indictment alleging that "with the intent to prevent

the apprehension of Marcus Jones, [defendant] knowingly furnished false information to Detective

John Petragallo, a police officer, as to who had possession of her vehicle." At trial, defendant's

cousin, Carl King, testified that on December 4, 2004, he asked defendant if he could borrow her car

for the night. Defendant picked King up at his home and they drove back to her apartment. King

then left with her car. King testified that during the evening or during the early morning hours of the

next day, he drove to a Road Ranger gas station. He was accompanied by his friend, Marcus, and
No. 2--06--0369


two other friends. While they were at the gas station, Marcus was involved in a physical altercation

with the clerk. The clerk was seriously beaten. King later returned the car to defendant.

       John Petragallo, a detective with the De Kalb police department, testified that he investigated

the incident at the gas station. He learned that the victim and others had obtained the license plate

number of the vehicle in which the suspect was traveling. Petragallo determined that the vehicle was

"associated" with defendant and another individual. Petragallo and another detective, Robert Redel,

interviewed defendant at her apartment. Petragallo advised defendant that they were trying to identify

an individual involved in a fight at the Road Ranger gas station on the evening of December 4, 2004,

or the following morning. He further advised her that the subject was seen leaving the gas station in

her vehicle. Defendant responded that that could not be the case because she does not allow anybody

to use her vehicle. Petragallo then informed defendant that her vehicle had been identified by its

license plate number and had been observed in surveillance-camera footage. Defendant was shown

a still photograph of Marcus Jones that was taken from the camera footage. Defendant indicated that

she did not know the individual in the photograph and had never seen him before. Defendant insisted

that she parked her car outside her apartment before she went to bed on December 4, 2004, and that

it remained there all night. She allowed that because she always leaves her apartment unlocked,

someone might have entered her apartment, taken her car keys, and used the vehicle without her

knowledge or permission. Petragallo assured defendant that his goal was to identify the subject

involved in the altercation and that other people riding in the vehicle were not in trouble. She stated

again that nobody had her vehicle. Redel's testimony generally corroborated Petragallo's account of

the interview.




                                                 -2-
No. 2--06--0369


        Defendant argues that the State failed to prove her guilt beyond a reasonable doubt. A

criminal conviction will not be set aside on appeal unless the evidence is so improbable or

unsatisfactory that it creates a reasonable doubt of the defendant's guilt. People v. Collins, 106 Ill.
2d 237, 261 (1985). When a defendant challenges the sufficiency of the evidence, " 'the relevant

question is whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.' " (Emphasis in original.) Collins, 106 Ill. 2d at 261, quoting Jackson v. Virginia, 443 U.S.
307, 319, 61 L. Ed. 2d 560, 573, 99 S. Ct. 2781, 2789 (1979).

        Section 31--4 of the Criminal Code of 1961 (Code) provides, in pertinent part:

                "A person obstructs justice when, with intent to prevent the apprehension or obstruct

        the prosecution or defense of any person, he knowingly commits any of the following acts:

                (a) Destroys, alters, conceals or disguises physical evidence, plants false evidence, [or]

        furnishes false information[.]" (Emphasis added.) 720 ILCS 5/31--4 (West 2004).

        Defendant was charged with furnishing false information to a police officer with the intent to

prevent the apprehension of Marcus Jones. According to defendant, "the police officers testified that

they were not seeking to 'apprehend' the person allegedly involved in the incident at the Road Ranger,

but only to 'identify' him." Defendant contends that "[b]ecause the detectives specifically indicated

that they were not trying to arrest or apprehend the unknown individual, but only to 'identify' him,

the [intent] element of an obstructing justice offense could not possibly be met by [defendant's]

conduct." Defendant's characterization of the evidence is simply not accurate. According to

Petragallo's testimony, he told defendant he was trying to identify the suspect in the attack at the gas

station. There is no evidence that Petragallo ever indicated to defendant whether he intended to



                                                   -3-
No. 2--06--0369


arrest the suspect after identifying him. Thus, although it is true that Petragallo did not tell defendant

he intended to arrest the suspect, it is not true that the officers testified that they were not seeking

to arrest the suspect or that they ever suggested to defendant that the suspect would not be arrested.

Undoubtedly, defendant realized that the perpetrator of a violent attack--whom the police were

seeking her help in identifying--would likely be arrested once his identity was ascertained.

        Defendant next argues that the State failed to prove that she intended to prevent the

apprehension of Marcus Jones, because there was no evidence that she even knew Marcus Jones.

Defendant contends that in People v. Alvarado, 301 Ill. App. 3d 1017 (1998), this court held that to

sustain a conviction of obstruction of justice for the act of furnishing false information, the State must

prove that the information was furnished to prevent the apprehension or obstruct the prosecution of

a specific individual for a specific offense. In fact, Alvarado held that in an obstruction of justice

prosecution, the charging instrument "must allege or make reference to some particular impending

apprehension or prosecution for an identifiable or potentially chargeable offense." Alvarado, 301 Ill.

App. 3d at 1023. Alvarado states no requirement that the defendant know the identity of the person

whose apprehension he or she intends to prevent. Here, the State was required to prove only that

defendant furnished false information with the intent to prevent the apprehension of the individual

who allegedly attacked a clerk at the Road Ranger gas station on the evening of December 4, 2004,

or the following morning. Whether defendant knew that person by name or otherwise is immaterial.

        Defendant maintains that the evidence might establish that she lied to protect her cousin or

because she feared that she might be "found liable in some way for lending out her car." She insists,

however, that "her intent with respect to a person named Marcus Jones was not established." Section

4--4 of the Code provides that "[a] person intends, or acts intentionally or with intent, to accomplish



                                                   -4-
No. 2--06--0369


a result or engage in conduct described by the statute defining the offense, when his conscious

objective or purpose is to accomplish that result or engage in that conduct." 720 ILCS 5/4--4 (West

2004). The thrust of defendant's argument seems to be that she lied to protect herself or her cousin,

but that she had no reason to protect Marcus Jones, a person whom (so far as the evidence shows)

she did not know. The argument is unpersuasive. If defendant was concerned that the incident might

cause problems for her or her cousin, it would be reasonable for her to conclude that the

apprehension of Marcus Jones could exacerbate any such problems. Thus, the trial court could

reasonably infer that defendant intended to prevent the apprehension of Marcus Jones. Viewing the

evidence in the light most favorable to the prosecution, a rational trier of fact could have found the

elements of obstructing justice beyond a reasonable doubt.

       For the foregoing reasons, the judgment of the circuit court of De Kalb County is affirmed.

       Affirmed.

       BYRNE and GILLERAN JOHNSON, JJ., concur.




                                                 -5-